                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Dreyah Moorae Bey, a/k/a or f/k/a   )
Andrea Moire Coaxum,                )
                                    )
                      Plaintiff,    )
                                    )            Civil Action No. 2:19-cv-941-BHH
v.                                  )
                                    )
Jobany Colon; County of Charleston, )                          ORDER
South Carolina; Nina L. Savas,      )
Assistant Solicitor; Judge Jennifer )
McCoy,                              )
                                    )
                      Defendant.    )
________________________________)

       This matter is before the Court upon Plaintiff’s pro se complaint, in which she

attempts to assert claims pursuant to 42 U.S.C. § 1983, 18 U.S.C. § 242, and state law.

In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.),

the matter was referred to a United States Magistrate Judge for preliminary determinations.

On July 10, 2019, Magistrate Judge Bristow Marchant issued a report and recommendation

(“Report”) outlining Plaintiff’s claims and recommending that the Court dismiss Plaintiff’s

complaint without prejudice and without issuance and service of process. Attached to the

Magistrate Judge’s Report was a notice advising Plaintiff of the right to file written

objections to the Report within fourteen days of being served with a copy. To date, no

objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to
which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

this action is subject to summary dismissal.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 13), and the Court hereby dismisses this action without prejudice and without issuance

and service of process.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

August 1, 2019
Charleston, South Carolina




                                                2
